Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about December 20, 1996, which, inter alia, placed appellant with the New York State Division for Youth, in a nonsecure facility, for 12 months, unanimously affirmed, without costs.
Based on appellant’s larcenous conduct, his history of truancy, drug use, behavioral problems, and fighting in school, the recommendations submitted by the evaluating psychiatrist and the Probation Department that appellant was in need of placement in a structured environment, as well as the failure of petitioner’s mother to exercise a suitable degree of control over appellant, the Family Court properly exercised its discretion in placing appellant in a nonsecure facility. Under the circumstances presented, we find that the Family Court adopted the least restrictive alternative consistent with appellant’s needs (Family Ct Act § 352.2 [2]; Matter of Katherine W., 62 NY2d 947). Concur—Milonas, J. P., Rosenberger, Wallach, Williams and Mazzarelli, JJ.